Wells, J.
The question in this case turns upon the point of the purpose for which the inquiries in cross-examination were put. If it was merely to test the accuracy of the witness, or the degree of reliance to be placed upon his statement that the tumbler “ smelled of ale,” then the rule applies that the extent and limit of cross-examination for such purposes is largely if not wholly within the discretion of the judge presiding at the trial. Odiorne v. Bacon, 6 Cush. 185, 191. Commonwealth v. Shaw, 4 Cush. 593. Rand v. Newton, 6 Allen, 38. Miller v. Smith, 112 Mass. 470. Commonwealth v. Lyden, ante, 452.
The answer of the witness indicated that he understood the question to be of this nature and purpose. The court doubtless understood it in the same way. The bill of exceptions does not disclose any other purpose, nor show in what way any answer to the question could have been otherwise material or relevant. If the defendant supposed the answer might have a bearing not obvious from the inquiry, as it was made, or that it would be material in connection with other evidence in. the case, or which he proposed to offer, he should have suggested that to the court. •
As the case is presented here, upon the bill of exceptions, it appears to have been a matter of judicial discretion j and the exceptions must therefore be Overruled.